DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 11, 13-16, 30-31, 33, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. (U.S. 8526012), hereinafter Schuster in view of Liebrich et al. (“Calibration of a 3D-ball plate”, Precision Engineering, January 2009), hereinafter Liebrich. Schuster and Liebrich were cited in the Applicant’s IDS dated 6/7/17.


a stage (col. 6, lines 13-15 and fig. 1, #20); 
at least one scanner configured to scan an object on the stage (col. 6, lines 13-15 and fig. 1, #48); 
a motion control system configured to generate relative motion between the at least one scanner and the stage (col. 5, lines 52-55 and fig. 1, #24); 
a controller coupled to the at least one scanner and the motion control system (col. 6, lines 55-56), the controller being configured to perform a field calibration wherein: 
an calibration artifact having features with known relative positional relationships between the features is placed at an arbitrary location (col. 8, lines 54-56 and fig. 8) within a three dimensional volume (col. 8, lines 46-47 and col. 6, lines 19-21); 
the calibration artifact is scanned by the at least one scanner in a plurality of different orientations to generate sensed measurement data corresponding to the features (col. 8, lines 48-50 and col. 6, lines 13-23 and col. 1, line 18); 
measured relative positional relationships of the features in the sensed measurement data are determined (col. 8, lines 48-51); and 
based on deviations, a coordinate transform is calculated for each of the at least one scanner where the coordinate transform reduces the determined deviations (col. 3, third and fourth paragraph). 
Schuster does not explicitly disclose based on deviations between the measured and known relative positional relationships between the features of the calibration artifact, and deviations between a motion path of the features and a known motion axis, a coordinate transform is calculated for each of the at least one scanner where the coordinate transform reduces the determined deviations. 
However, Liebrich teaches a system comprising:

the calibration artifact is scanned by the at least one scanner in a plurality of different orientations to generate sensed measurement data corresponding to the features (Liebrich p. 1, Introduction, second paragraph and pgs. 5-6, section 4.1); and 
positions of the features in the sensed measurement data are determined (Liebrich p. 5, section 3.3); and 
based on deviations between the measured and known relative positional relationships between the features of the calibration artifact, and deviations between a motion path of the features and a known motion axis (Liebrich p. 2 section 2.1, first paragraph, p. 5, col. 2, first paragraph and fig. 5), a coordinate transform is calculated for each of the at least one scanner where the coordinate transform reduces the determined deviations (Liebrich pgs. 5-6, section 4.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuster’s system with the missing limitations as taught by Liebrich to achieve reduced measuring times and reduced measuring uncertainties (Liebrich p. 1, Introduction, third paragraph).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of reducing measuring times and uncertainties.

Regarding claim 4, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 1, wherein the calibration artifact is a constellation of spheres (Liebrich figs 1 and 2). 
The same motivation for claim 1 applies to claim 4.

Regarding claim 5, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 1, wherein the calibration artifact is a ball plate (Liebrich Title and Abstract). 
The same motivation for claim 1 applies to claim 5.

Regarding claim 11, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 5, wherein the ball plate includes a plurality of balls fixed relative to one another and mounted to a plate such that each ball extends from opposite surfaces of the plate (Liebrich fig. 1). 
The same motivation for claim 5 applies to claim 11.

Regarding claim 13, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 11, wherein the ball plate is configured to stand on the stage (Liebrich figs. 1 and 3). 
The same motivation for claim 11 applies to claim 13.

Regarding claim 14, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 1, wherein the at least one scanner includes a first scanner configured to scan the object from a first elevation angle and a second scanner configured to scan the object from a second elevation angle that is different from the first elevation angle (Schuster col. 6, lines 13-15, fig. 1, #48 and #50). 

Regarding claim 15, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 14, wherein the controller is configured to: 

generate a second plurality of scans that includes sensed measurement data in the second scanner coordinate system (Schuster col. 3, lines 20-23, col. 6, lines 13-15 and fig. 1, #50); and 
generate a first transform that maps the first scanner coordinate system to a coordinate system of the motion control system and a second transform that maps the second scanner coordinate system to the coordinate system of the motion control system (Schuster col. 3, line 31-36). 

Regarding claim 16, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 1, wherein the controller is configured to scan a subsequent object using the coordinate transform relative to each of the at least one scanner to provide a calibrated scan of the subsequent object (Schuster col. 1, line 43 and Liebrich pgs. 5-6, section 4.1). 
The same motivation for claim 1 applies to claim 16.

	Regarding claim 30, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 4, wherein the known relative positional relationships are distances between centers of any two selected spheres (Liebrich p. 2, col. 1, paragraph 2).
	The same motivation for claim 1 applies to claim 30.

Regarding claim 31, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 4, wherein the known relative positional relationships are paths of individual spheres undergoing motion of the motion axis (Liebrich p. 3 fig. 5).
The same motivation for claim 1 applies to claim 31.


The same motivation for claim 1 applies to claim 33.

	Regarding claim 37, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 1, wherein the coordinate transforms are calculated based on at least one of: deviations in chord length between rotary positions of a feature, deviations in circularity of measured positions of features undergoing rotary motion, deviations based on orthogonality error between axes, deviations in known separation between pairs of features, and deviations in known sphere diameters (Liebrich p. 5, section 3.3 and p. 2, col. 2, section 2.1, first paragraph).
	The same motivation for claim 1 applies to claim 37.

	Regarding claim 38, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 1, wherein the deviations are a sum of different types of deviations (Liebrich p. 6, Table 5).
The same motivation for claim 1 applies to claim 37.

Claims 8-9, 17, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Liebrich as applied to claim 1 above, and further in view of Sagan et al. (U.S. 2011/0135160), hereinafter Sagan. Sagan was cited in the Notice of References Cited dated 5/30/19.


However, Sagan teaches, wherein the controller is further configured to identify the calibration artifact and visual indicia on the calibration artifact, the visual indicia encoding the known relative positional relationships that correspond to features of the identified calibration artifact encoded in visual indicia on the calibration artifact (Sagan [0073]), the controller decoding the encoded visual indicia to obtain the known relative positional relationships (Sagan [0122]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Schuster in view of Liebrich with the missing limitations as taught by Sagan to be able to easily detect a position of an artifact (Sagan [0118]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of being able to easily detect a position of an artifact.

Regarding claim 9, Schuster in view of Liebrich and Sagan teaches the three-dimensional non-contact scanning system of claim 8, wherein the visual indicia comprises a matrix code positioned on a surface of the calibration artifact (Sagan [0073]). 
The same motivation for claim 6 applies to claim 9.

Regarding claim 17, Schuster in view of Liebrich and Sagan teaches a method of calibrating a three-dimensional non-contact scanning system, the method comprising: 

scanning the calibration artifact with at least one scanner from a plurality of different orientations to obtain sensed measurement data that is referenced to a coordinate system of the respective scanner (Schuster col. 8, lines 48-50 and col. 6, lines 13-23 and col. 3, lines 31-36): 
receiving an indication of a sensed visual indicia corresponding to the calibration artifact (Schuster col. 8, lines 50-52), the sensed visual indicia encoding the known relative positional relationships (Sagan [0073]), and decoding the sensed visual indicia to obtain the known relative positional relationships (Sagan [0122]): 
determining deviations between the sensed measurement data and the known positional relationships of the plurality of features (Liebrich p. 2 section 2.1, first paragraph, p. 5, col. 2, first paragraph and fig. 5); 
based on the determined deviations, generating a respective coordinate transform for each scanner of the at least one scanner that reduces the determined deviations by mapping the respective scanner coordinate system to a world coordinate system (Schuster col. 3, third and fourth paragraph).
The same motivation for claims 1 and 8 applies to claim 17.

Regarding claim 24, Schuster in view of Liebrich and Sagan teaches the method of claim 17, wherein the deviations are based on a misestimated axis of rotation (Liebrich p. 5, section 3.3). 
The same motivation for claim 17 applies to claim 24.

	Regarding claim 28, Schuster in view of Liebrich and Sagan teaches the method of claim 17, wherein the deviations are a sum of different types of deviations (Liebrich p. 6, Table 5). 
.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Liebrich as applied to claim 11 above, and further in view of “Acceptance and re-verification tests for Coordinate Measuring Machines”, Hexagon Metrology GmbH, February 2010, hereinafter Hexagon.

Regarding claim 12, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 11. Schuster does not explicitly teach wherein the ball plate includes a first plurality of balls having a first diameter and a second plurality of balls having a second diameter that is larger than the first diameter.
However, Hexagon teaches, wherein the ball plate includes a first plurality of balls having a first diameter and a second plurality of balls having a second diameter that is larger than the first diameter (Hexagon p. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method taught by Schuster in view of Liebrich with the missing limitations as taught by Hexagon to verify the performance in coordinate measuring machines (Hexagon p. 2, A brief introduction).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of verifying performance of coordinate measuring machines.

Regarding claim 27, Schuster in view of Liebrich and Hexagon teaches the method of claim 17, wherein the deviations are ball diameters (Hexagon p. 4). 
	The same motivation for claim 12 applies to claim 27.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Liebrich and Sagan as applied to claim 17 above, and further in view of Lam et al. (U.S. 8620086), hereinafter Lam.

Regarding claim 18, Schuster in view of Liebrich and Sagan teaches the method of claim 17. Schuster does not explicitly disclose wherein a type of coordinate transform is selected based on a magnitude of the determined deviations.
However, Lam teaches a method, wherein a type of coordinate transform is selected based on a magnitude of the determined deviations (Lam col. 6, line 18-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method taught by Schuster in view of Liebrich and Sagan with the missing limitations as taught by Lam to improve correlation between images (Lam col. 6, lines 25-29).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving correlation between images.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Liebrich, Sagan and Lam as applied to claim 18 above, and further in view of Fukazawa et al. (U.S. 4173073), hereinafter Fukazawa.

Regarding claim 23, Schuster in view of Liebrich, Sagan and Lam teaches the method of claim 18. Schuster does not explicitly disclose wherein the deviations are deviations in chord length.
However, Fukazawa teaches a method, wherein the deviations are deviations in chord length (Fukazawa col. 9, lines 44-46). 

As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of computing track displacement.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Liebrich and Sagan as applied to claim 17 above, and further in view of Bell et al. (U.S. 4819195), hereinafter Bell.

Regarding claim 25, Schuster in view of Liebrich and Sagan teaches the method of claim 17. Schuster does not explicitly disclose wherein the deviations are based on an orthogonality error between axes.
However, Bell teaches a method, wherein the deviations are based on an orthogonality error between axes (Bell col. 5, lines 57-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method taught by Schuster in view of Liebrich and Sagan with the missing limitations as taught by Bell to provide an improved system for calibrating a CMM (Bell col. 7, lines 26-29).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of providing an improved system or calibrating a CMM.


The same motivation for claim 25 applies to claim 26.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Liebrich as applied to claim 1 above, and further in view of Tominaga (U.S. 6459759).

Regarding claim 34, Schuster in view of Liebrich teaches the three-dimensional non-contact scanning system of claim 1. Schuster does not explicitly disclose wherein the stage is a rotary stage and the motion control system is configured to rotate to the rotary stage to a plurality of precise angular positons about an axis of rotation.
However, Tominaga teaches a system and method, wherein the stage is a rotary stage and the motion control system is configured to rotate to the rotary stage to a plurality of precise angular positons about an axis of rotation (Tominaga col. 7, lines 16-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method taught by Schuster in view of Liebrich with the missing limitations as taught by Tominaga to be able to measure objects in different areas (Tominaga col. 7, lines 16-17).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of being able to measure objects in different areas.

Regarding claim 35, Schuster in view of Liebrich and Tominaga teaches the three-dimensional non-contact scanning system of claim 2, and further comprising: a position encoder operably coupled to 
The same motivation for claim 34 applies to claim 35.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Liebrich as applied to claim 1 above, and further in view of Castro-Pareja et al. (U.S. 7280710), hereinafter Castro.

Regarding claim 36, Schuster in view of Liebrich teaches the method of claim 1. Schuster does not explicitly disclose wherein the coordinate transform is a rigid body, projective, affine or polynomial transform.
However, Castro teaches, wherein the coordinate transform is selected from the group consisting of a rigid body transform, a projective transform, an affine transform or a polynomial transform (Castro col. 6, lines 23-28 and col. 26, lines 23-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Schuster in view of Liebrich with the missing limitations as taught by Castro to be able to align two images (Castro col. 6, lines 23-27).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of being able to align two images.

Response to Arguments
Applicant's arguments filed 11/20/20 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On p. 9 of the Applicant’s response, the Applicant argues that Schuster and Liebrich do not teach a three-dimensional non-contact scanning system that includes, at least, a controller that is configured to perform a field calibration as claimed in claims 1 and 17.
The Examiner respectfully disagrees. As the Applicant stated in his response (p. 9), Schuster discloses a non-contact scanning system (Title) and Liebrich teaches calibrating a three-dimensional ball plate (Title). As the Applicant further states (p. 9), Schuster further teaches calibration of scanning head (col. 4, lines 10-12) and merging and aligning data based on spheres (i.e. calibration artifacts) (col. 8, lines 51-56). Under the broadest reasonable interpretation of “field calibration”, this shows that Schuster discloses “field calibration”. Coordinates are then transformed based on these spheres when the three dimensional position data is merged and aligned. Moreover, Liebrich also teaches the transforming coordinates (i.e. coordinate transforms) (pgs. 5-6, section 4.1). 
Finally, it is unclear how there is no teaching or suggestion of how the CMM is actually calibrated in Liebrich when the reference is titled “Calibration of a 3D-ball plate” with numerous techniques described throughout the reference (p. 5, section 4 is even titled “Calibration procedure”). Therefore, the combination of Schuster and Liebrich teaches the invention of claim 1.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on p. 10 of the Applicant’s Response, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Schuster and Liebrich are directed towards 3-D scanning systems (Abstract of both) and the .

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On pgs. 10-11 of the Applicant’s response, the Applicant argues that Schuster and Liebrich and Sagan do not teach the sensed visual indicia limitations of claim 17.
	The Examiner would like to thank the Applicant for pointing out the Spitz typo in the previous rejection. However, the Examiner respectfully disagrees with the Applicant’s argument in regard to Sagan. Sagan teaches encoding the position of the imprint area (i.e. known relative positional relationships) using a data matrix ([0073]). This imprint can then be scanned (i.e. sensed visual indicia) to determine its position (i.e. decoding the sensed visual indicia to obtain known positional relationships) ([0123]). The calibration steps are taught by Schuster in view of Liebrich as described above. Therefore, the combination of Schuster, Liebrich and Sagan teaches the limitations of claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW K KWAN/Primary Examiner, Art Unit 2482